Exhibit 10.02

[As adopted on November 19, 2009]

CSG SYSTEMS INTERNATIONAL, INC.

AMENDED AND RESTATED 1996 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I

GENERAL

1.1 Purpose of the Plan. The purpose of the CSG Systems International, Inc. 1996
Employee Stock Purchase Plan (the “Plan”) is to provide Eligible Employees of
the Company and its Subsidiaries with a program for the regular purchase of
Shares from the Company through periodic payroll deductions and dividend
reinvestments, thereby giving Participants the opportunity to acquire a
proprietary interest in the success of the Company. The Plan authorizes the sale
and issuance of Shares pursuant to sub-plans adopted by the Company and, to the
extent permitted under applicable law, by the Chief Executive Officer of the
Company or his or her delegate which are designed to achieve desired tax or
other objectives in particular locations outside of the United States.

1.2 Definitions. For purposes of the Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:

 

  (a) “Adjusted Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value on the last trading day of the Plan Month for which an
Adjusted Price is being determined.

 

  (b) “Agent” means the independent agent appointed pursuant to Section 1.4.

 

  (c) “Company” means CSG Systems International, Inc., a Delaware corporation.

 

  (d) “Eligible Employee” means a person who is of majority age in his or her
domicile state or other applicable jurisdiction and is a full-time or part-time
employee of the Company or a Subsidiary, except that a temporary employee and an
employee who has been designated by the Board of Directors of the Company as an
executive officer of the Company or is otherwise subject to the provisions of
Section 16(b) of the Securities Exchange Act of 1934 shall not be eligible to
participate in the Plan.



--------------------------------------------------------------------------------

  (e) “Fair Market Value” means the last sale price of the Shares as quoted on
The NASDAQ Stock Market on the trading day for which the determination is being
made, or, in the event that no such sale takes place on such day, the average of
the reported closing bid and asked prices on such day, or, if the Shares are
listed on a national securities exchange, the last reported sale price on the
principal national securities exchange on which the Shares are listed or
admitted to trading on the trading day for which the determination is being
made, or, if no such reported sale takes place on such day, the average of the
closing bid and asked prices on such day on the principal national securities
exchange on which the Shares are listed or admitted to trading, or, if the
Shares are neither quoted on The NASDAQ Stock Market nor listed or admitted to
trading on another national securities exchange, the average of the closing bid
and asked prices in the over-the-counter market on the day for which the
determination is being made as reported through The NASDAQ Stock Market, or, if
bid and asked prices for the Shares on such day are not reported through The
NASDAQ Stock Market, the average of the bid and asked prices for such day as
furnished by any New York Stock Exchange member firm regularly making a market
in the Shares selected for such purpose by the Chief Executive Officer of the
Company, or, if none of the foregoing is applicable, the fair market value of
the Shares as determined in good faith by the Chief Executive Officer of the
Company in his sole discretion.

 

  (f) “Participant” means an Eligible Employee who has elected to participate in
the Plan pursuant to Section 2.1.

 

  (g) “Plan Month” means each calendar month during the term of the Plan.

 

  (h) “Shares” means shares of Common Stock, $0.01 par value per share, of the
Company.

 

  (i) “Subsidiary” means a corporation or other entity of which not less than
50% of the voting shares or other voting interests are held by the Company or a
Subsidiary, whether or not such corporation or other entity now exists or
hereafter is organized or acquired by the Company or a Subsidiary. The plural
form of such word is “Subsidiaries”.

1.3 Effective Date and Term of Plan. The Plan became effective on September 1,
1996. The Plan shall remain in effect indefinitely, subject to termination by
the Board of Directors of the Company as of the end of any Plan Month and
subject to the provisions of Section 1.5.

1.4 Appointment and Removal of the Agent. The Company shall appoint an
independent bank, trust company, brokerage firm, or other financial institution
or an affiliate thereof to administer the Plan (including but not limited to the
establishment of such procedures as reasonably may be necessary to accomplish
such administration in a manner consistent with the purposes of the Plan), keep
the records of the Plan reflecting the interests of Participants, hold

 

2



--------------------------------------------------------------------------------

Shares acquired under the Plan on behalf of Participants, and generally act as
the agent of Participants in the manner and to the extent provided in the Plan.
The Agent may resign at any time by giving written notice of such resignation to
the Company at least thirty (30) days prior to the effective date of such
resignation. The Company may remove the Agent at any time by giving written
notice of such removal to the Agent at least thirty (30) days prior to the
effective date of such removal. In the event of the resignation or removal of
the Agent, the Company promptly shall appoint a new Agent. The Company shall
provide the names and addresses of all Participants to the Agent to facilitate
direct communications by the Agent to the Participants.

1.5 Shares Available Under the Plan. The maximum number of shares which the
Company may issue under the Plan on and after May 28, 2004, is the sum of
(a) the number of Shares which were available for issuance under the Plan as of
May 27, 2004, plus (b) 500,000 Shares; and the Company shall reserve and keep
available for issuance under the Plan such maximum number of shares. In the
event of an increase in the number of outstanding Shares by reason of a stock
dividend or stock split, the number of Shares then remaining available for
issuance under the Plan shall be increased proportionately.

1.6 Action by the Company. Whenever an action is required by or permitted to the
Company under the Plan, unless otherwise expressly provided by the Plan or the
Board of Directors of the Company, such action shall be taken by the Chief
Executive Officer of the Company or his or her delegate.

ARTICLE II

PLAN PARTICIPATION

2.1 Enrollment and Payroll Deductions. Participation in the Plan is voluntary.
An Eligible Employee may elect to participate in the Plan by completing and
delivering to the Company enrollment and payroll deduction authorization forms
prescribed by the Company authorizing periodic payroll deductions by the Company
from such Eligible Employee’s wages of the periodic amount specified by such
Eligible Employee. Payroll deductions with respect to an Eligible Employee shall
commence as soon as administratively practicable after the enrollment and
payroll deduction authorization forms of such Eligible Employee are received and
accepted by the Company. If a Participant’s wages are paid on a biweekly
schedule, then the biweekly payroll deduction amount specified by such
Participant in his or her payroll deduction authorization form must be a minimum
of $10.00 and may not exceed $500.00; in the case of Participants whose
compensation is paid in a currency other than United States dollars, the
applicable limits shall be the approximate equivalents of such minimum and
maximum amounts fixed from time to time by the Company in administratively
convenient units of such other currency. If a Participant’s wages are paid on a
schedule other than biweekly, then the periodic payroll deductions referred to
in this Section 2.1 shall be made with respect to such Participant in accordance
with such schedule as reflected on such Participant’s payroll deduction
authorization form; and the Company shall proportionately adjust the minimum and
maximum permitted payroll deductions applicable to such Participant. A
Participant may change his or her periodic payroll deduction amount by written
notice to the Company in such form as the Company may specify; such change shall
be effective as

 

3



--------------------------------------------------------------------------------

soon as administratively practicable after the change form is received and
accepted by the Company. A Participant may cease participation in the Plan as of
any payroll date by giving written notice of such cessation to the Company in
such form as the Company may specify at least fifteen (15) days prior to such
payroll date. The Agent shall continue to maintain the Plan account of a
Participant who ceases participation in the Plan until such Participant
instructs the Agent either to issue the Shares held in such Plan account to such
Participant or to sell such Shares and remit the net proceeds of such sale to
such Participant as provided in Section 2.5.

2.2 Issuance of Shares to Agent. On the last business day of each Plan Month,
the Company shall notify the Agent in written or electronic form of the
aggregate United States dollar amount withheld for each Participant during such
Plan Month and shall instruct the transfer agent for the Shares to issue to the
Agent (in such form or nominee name as the Agent may direct) as an original
issuance of authorized but unissued Shares or as the reissuance of Shares held
by the Company as treasury shares (and shall provide such transfer agent with
such additional documentation as may be required for such purpose) that number
of full Shares which is equal to (a) the aggregate United States dollar amount
withheld pursuant to the Plan for all Participants during such Plan Month
divided by (b) the Adjusted Price; any portion of such aggregate dollar amount
that is insufficient to purchase a full Share shall be carried over to the next
Plan Month. Upon the issuance or reissuance of such number of full Shares, the
amount referred to in clause (a) of the preceding sentence (less any amount
carried over to the following Plan Month) shall be deemed to have been paid to
and received by the Company, and shall be appropriately reflected on the books
of the Company, as the consideration for such number of newly issued or reissued
full Shares. For purposes of determining the United States dollar amount
withheld from the wages of Participants whose compensation is paid in a currency
other than United States dollars, the amount withheld in such other currency
shall be converted to United States dollars on the basis of the applicable
exchange rate quoted in The Wall Street Journal or another reliable source for
the next-to-the-last business day of the Plan Month involved.

2.3 Allocation of Shares Among Participants. The Agent shall establish and
maintain a separate Plan account for each Participant and shall allocate the
Shares acquired by the Agent pursuant to Section 2.2 for a particular Plan Month
among the Plan accounts of those Participants whose payroll deductions provided
the funds used to acquire such Shares. Such allocation shall be made in the Plan
records maintained by the Agent in proportion to the United States dollar amount
of funds so provided by each Participant and, if fractional shares are involved,
shall be made to three decimal places. Subject to the provisions of Section 2.5,
the Agent shall hold in its name or the name of its nominee, for the benefit of
all Participants, all shares acquired under the Plan. The Agent shall regularly
make available to each Participant, either in written or electronic form,
current information with respect to the Participant’s Plan account showing
acquisitions of Shares, dividends credited, sales or issuances of Shares, any
applicable commissions or fees charged to such Participant, and the number of
Shares then held.

2.4 Dividends and Distributions. Dividends and other distributions by the
Company with respect to Shares held by the Agent under the Plan shall be
allocated or otherwise dealt with by the Agent as follows:

 

  (a) Cash Dividends. Cash dividends received by the Agent on Shares allocated
to Participants’ Plan accounts shall be used by the Agent to acquire additional
Shares for such Participants by remitting the aggregate amount of such cash
dividends to the Company to be added to the amount applied to the next
acquisition of Shares from the Company pursuant to Section 2.2.

 

4



--------------------------------------------------------------------------------

  (b) Stock Dividends and Stock Splits. Stock dividends and stock splits shall
be credited to Participants having Shares allocated to their Plan accounts to
the extent that such stock dividends and stock splits are attributable to such
Shares.

 

  (c) Stock Rights. If the Company makes available to its stockholders generally
rights to subscribe to additional Shares or other securities, then such rights
accruing on Shares held by the Agent under the Plan shall be sold by the Agent
and the net proceeds of such sale shall be applied to the acquisition from the
Company of additional Shares for Participants in the same manner as cash
dividends are applied.

2.5 Issuance of Shares to Participant; Sale of Shares for Participant. Upon the
request of a Participant, the Agent will arrange for some or all of the Shares
in such Participant’s Plan account to be issued to such Participant as promptly
as practicable. Upon the issuance of such Shares, such Participant’s Plan
account will be appropriately debited. Upon the request of a Participant, the
Agent will sell for the account of such Participant any or all of the Shares in
such Participant’s Plan account and shall remit the proceeds of such sale, net
of applicable brokerage commissions (if any), to such Participant as promptly as
practicable. If a Participant requests that sale proceeds be remitted to such
Participant in a currency other than United States dollars, then the requested
currency exchange will be made at the prevailing rate for transactions of the
size involved as determined in the sole discretion of the Agent or its designee
for such purpose, and such Participant will bear all expenses incurred by the
Agent in effecting such currency exchange. The Agent shall process transactions
involving fractional Shares in such manner as the Agent deems appropriate for
the particular transaction. Requests by Participants pursuant to this
Section 2.5 may be made in writing or by such electronic or other means as the
Agent may provide.

2.6 Voting Rights. A Participant will have the right to vote the Shares in his
or her Plan account in accordance with the Agent’s customary procedures for the
voting of shares held in “street name” or other similar types of accounts;
however, a Participant is not a stockholder of record of the Company with
respect to any Shares held in such Participant’s Plan account.

2.7 Expenses. The Company will bear all of the expenses of administering the
Plan, including but not limited to the Agent’s fees and any transfer taxes and
expenses of issuing Shares to Participants. However, a Participant will bear any
expenses incurred by the Agent in selling Shares held for such Participant under
the Plan, including but not limited to applicable brokerage commissions and
currency exchange expenses.

2.8 Termination of Eligibility. If a Participant ceases to be eligible to
participate in the Plan for any reason, including but not limited to the
termination of such Participant’s employment

 

5



--------------------------------------------------------------------------------

by the Company or a Subsidiary, then such Participant may no longer participate
in the Plan through payroll deductions. If a Participant ceases to be eligible
to participate in the Plan for a reason other than such Participant’s death,
then the Agent shall maintain such Participant’s Plan account pending the
Agent’s receipt of instructions either from the Participant or from the Company
as to the issuance or sale of the Shares in such Plan account in accordance with
Section 2.5 If a Participant dies, then the Agent shall maintain the deceased
Participant’s Plan account pending the Agent’s receipt of instructions as to the
disposition of such Plan account from the duly authorized representative of the
deceased Participant’s estate.

2.9 Termination of Plan. If the Company terminates the Plan, then the Agent
shall arrange for the full Shares in a Participant’s Plan account to be issued
to such Participant as promptly as practicable and shall sell for the account of
such Participant any fractional Shares in such Participant’s Plan account and
remit the proceeds of such sale, net of applicable brokerage commissions (if
any), to such Participant as promptly as practicable. However, in its
discretion, the Company may provide additional alternatives for the disposition
of the Shares in a Participant’s Plan account upon the termination of the Plan.

2.10 Rules for Foreign Jurisdictions. Notwithstanding any other provisions of
the Plan to the contrary, the Company and, to the extent permitted under
applicable law, the Chief Executive Officer of the Company or his or her
delegate may, in its or his or her sole discretion, amend or vary the terms of
the Plan in order to conform such terms to the requirements of each non-U.S.
jurisdiction where a Subsidiary is located or to meet the goals and objectives
of the Plan with respect to the Eligible Employees employed in such non-U.S.
jurisdiction. Each of the Company, and to the extent permitted under applicable
law, the Chief Executive Officer of the Company or his or her delegate may,
where it or he or she deems appropriate in its or his or her sole discretion,
establish one or more sub-plans for such purposes. The Company and, to the
extent permitted under applicable law, the Chief Executive Officer of the
Company or his or her delegate may, in its or his or her sole discretion,
establish administrative rules and procedures to facilitate the operation of the
Plan in such non-U.S. jurisdictions. For purposes of clarity, the terms of the
Plan which vary for a particular non-U.S. jurisdiction shall be reflected in a
written addendum to the Plan for such non-U.S. jurisdiction.

ARTICLE III

MISCELLANEOUS

3.1 Interpretation and Administration. The Chief Executive Officer of the
Company or his or her delegate shall have the authority from time to time (a) to
establish rules and regulations for the operation of the Plan, (b) to interpret
the Plan, (c) to decide any and all questions which may arise in connection with
the Plan, and (d) to modify any of the administrative provisions of the Plan to
facilitate the proper and efficient administration of the Plan. Any delegate of
the Chief Executive Officer of the Company for purposes of the Plan shall not
make any discretionary decision which pertains directly to such delegate as a
Participant and not to all Participants generally.

 

6



--------------------------------------------------------------------------------

3.2 Nonassignability. A Participant shall not have any right to sell, assign,
transfer, pledge, or otherwise encumber or convey such Participant’s Plan
account or any interest therein except pursuant to Section 2.5. No Plan account
shall be subject to attachment, garnishment, or seizure for the payment of any
debts, judgments, alimony, child support, or separate maintenance owed by a
Participant nor be transferable by operation of law in the event of a
Participant’s bankruptcy or insolvency.

3.3 Employment Rights. An Eligible Employee’s election to participate in the
Plan and the Company’s acceptance of such Eligible Employee’s enrollment in the
Plan shall not be deemed to constitute a contract of employment between such
Eligible Employee and the Company or any Subsidiary. No provision of the Plan
shall be deemed to give any Participant any right (i) to be retained in the
employ or other service of the Company or any Subsidiary for any specific length
of time, (ii) to interfere with the right of the Company or any Subsidiary to
discipline or discharge the Participant at any time, (iii) to hold any
particular position or responsibility with the Company or any Subsidiary, or
(iv) to receive any particular compensation from the Company or any Subsidiary.

3.4 Withholding; Payroll Taxes. To the extent required by applicable laws and
regulations in effect at the time payroll deductions pursuant to the Plan are
made from a Participant’s wages, the Company or the Subsidiary by whom such
Participant’s wages are paid shall withhold from the remaining portion of such
wages any taxes or other obligations required to be withheld from such wages by
federal, state, local, or other laws by reason of such payroll deductions and
the purchase of Shares under the Plan for the benefit of such Participant at a
price less than Fair Market Value.

3.5 Transfer Upon Death. The Plan account of a Participant may be transferred by
will or the laws of descent and distribution upon the death of such Participant,
but the Company may require any transferee of a deceased Participant’s Plan
account promptly to elect either the issuance or the sale of all of the Shares
in such Plan account pursuant to Section 2.5.

3.6 Amendment. The Board of Directors of the Company may amend the Plan at any
time in whole or in part without terminating the Plan; however, no amendment of
the Plan shall decrease the number of Shares already credited to the Plan
accounts of Participants. If the Board of Directors of the Company changes the
discount from Fair Market Value at which Shares are to be acquired under the
Plan, then the Company shall not implement such change until the then
Participants have been notified of such change and have been given a reasonable
opportunity to cease participation in the Plan.

3.7 Plan Year. The plan year shall be the calendar year, except that the first
plan year began on September 1, 1996, and ended on December 31, 1996.

3.8 Securities Law Compliance. The obligation of the Company to sell and issue
Shares pursuant to the Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance, or sale of
such Shares and to the satisfaction of any legal preconditions to such issuance
or sale.

 

7



--------------------------------------------------------------------------------

3.9 Governing Law. The provisions of the Plan shall be governed by and construed
according to the laws of the State of Delaware.

3.10 Number and Gender. Unless the context otherwise requires, for all purposes
of the Plan, words in the singular include their plural, words in the plural
include their singular, and words of one gender include the other genders.

3.11 Successors. The provisions of the plan shall be binding upon and inure to
the benefit of the Company, each Participant, and their respective heirs,
personal representatives, successors, and permitted assigns (if any).

3.12 Section Titles. The titles of the various sections of the Plan are for
convenient reference only and shall not be considered in the interpretation of
the Company.

 

8